    Case 18-30264-sgj11 Doc 976 Filed 05/31/19                      Entered 05/31/19 16:54:02               Page 1 of 17




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed May 31, 2019
______________________________________________________________________




                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

      IN RE:                                                        §             Case No. 18-30264-SGJ-11
      ACIS CAPITAL MANAGEMENT, L.P.,                                §             Case No. 18-30265-SGJ-11
      ACIS CAPITAL MANAGEMENT GP, LLC,                              §
                                                                    §             (Jointly Administered Under Case
                        DEBTORS.                                    §             No. 18-30264-SGJ-11)
                                                                    §
                                                                    §             Chapter 11

       FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER GRANTING IN PART AND
      DENYING IN PART THE FIRST AND FINAL APPLICATION OF ROBIN PHELAN, CHAPTER
         11 TRUSTEE, FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF
                                 EXPENSES ADVANCED

              On May 20, 2019, the Court held a hearing (the “Hearing”) on the First and Final

     Application of Robin Phelan, Chapter 11 Trustee, for Allowance of Compensation and

     Reimbursement of Expenses Advanced (the “Final Application”) [Docket No. 881] filed on April

     2, 2019 by Robin Phelan (the “Trustee”), Chapter 11 Trustee for the Debtors.1



     1
       Capitalized terms used herein, unless otherwise specifically defined herein, shall be given the same meaning as in
     the Final Application.



                                                                                                               Page 1 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19                      Entered 05/31/19 16:54:02                Page 2 of 17



         On April 23, 2019, Highland Capital Management, L.P. (“Highland”) 2 filed its Highland

Capital Management, L.P.’s Objection to the First and Final Application of Robin Phelan,

Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of Expenses

Advanced (the “Objection”) [Docket No. 900]. The Trustee filed his Response of Robin Phelan,

Chapter 11 Trustee, to Highland Capital Management, L.P.’s Objection to the First and Final

Application of Chapter 11 Trustee for Allowance of Compensation and Reimbursement of

Expenses Advanced (the “Response”) [Docket No. 938] on May 15, 2019.

         No other party filed a written objection to the Final Application. Although the United

States Trustee (the “U.S. Trustee”) did not file a written objection to the Final Application,

counsel for the U.S. Trustee appeared at the Hearing and joined in certain objections raised by

Highland in the Objection.

         The Court, after having reviewed and considered the Final Application, Objection and

Response, and the record made at the Hearing, including all testimony, evidence admitted and

arguments of counsel, and all parties in interest having been heard, or having had the

opportunity to be heard regarding the relief requested in the Final Application, hereby makes

this Findings of Fact, Conclusions of Law, and Order Granting in Part and Denying in Part Final

the First and Final Application of Robin Phelan, Chapter 11 Trustee, for Allowance of

Compensation and Reimbursement of Expenses Advanced (“Order”).

         ACCORDINGLY, IT IS HEREBY DETERMINED, FOUND, ADJUDGED, DECREED

AND ORDERED THAT:

         A.       Findings and Conclusions. All findings of fact or conclusions of law made by

the Court on the record at the Hearing are hereby incorporated in their entirety into this Order.

The findings and conclusions set forth herein and in the record of the Hearing constitute the

Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 as made


2
 Highland and certain of its affiliates, including but not limited to Highland CLO Funding, Ltd. (“HCLOF”), that actively
participated in these cases are sometimes hereafter referred to collectively as the “Highland Entities.”


                                                                                                            Page 2 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19             Entered 05/31/19 16:54:02          Page 3 of 17



applicable herein by Bankruptcy Rule 9014. To the extent any of the following findings of fact

constitute conclusions of law, they are adopted as such. To the extent any of the following

conclusions of law constitute findings of fact, they are adopted as such.

       B.      Jurisdiction; Venue; Core Proceeding. The Court has jurisdiction over these

bankruptcy cases pursuant to 28 U.S.C. sections 157(b) and 1334. Venue is proper before this

Court pursuant to 28 U.S.C. sections 1408 and 1409. Consideration of the Final Application is a

core proceeding pursuant to 28 U.S.C. section 157(b)(2)(A), (B) and (O) over which the Court

has exclusive jurisdiction and full constitutional jurisdiction and authority to enter a final order

with respect thereto.

       C.      Reasonableness of Compensation Requested. In the Final Application, the

Trustee requests allowance of $453,699.63 in compensation for his services rendered as

Chapter 11 Trustee for the Debtors for the period May 14, 2018, through February 15, 2019 (the

“Application Period”). An award of compensation to a Chapter 11 Trustee is governed by

section 330 of the Bankruptcy Code, subject to limitations contained in section 326 of the

Bankruptcy Code. Subsection 330(a)(3) of the Bankruptcy Code provides a nonexclusive list of

factors the Court must consider in determining the reasonableness of the compensation

requested by the Trustee. The Court of Appeals for the Fifth Circuit has identified additional

factors the Court must consider in this analysis. See In re First Colonial Corp., 544 F.2d 1291

(5th Cir. 1977); Johnson v. Ga. Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974). As set forth

below, the Court concludes upon consideration of such factors that the compensation requested

by the Trustee is reasonable.

               i.       The Time and Labor Required. The Trustee expended 1,250.3 hours in

rendering services in these cases during the Application Period, which spanned approximately

nine months. The time and labor required of the Trustee was enormous given the contentious

and complex nature of these cases. Highland and/or other of the Highland Entities objected to

virtually every action proposed by the Trustee in these cases. In light of the demands placed

                                                                                            Page 3 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19           Entered 05/31/19 16:54:02        Page 4 of 17



upon the Trustee by the nature of these cases, the total of 1,250.3 hours expended by the

Trustee is reasonable and was necessary for the Trustee to fulfill his fiduciary duties.

               ii.     The Novelty and Difficulty of Questions Involved. These cases

involved questions and issues that were frequently both extremely novel and difficult.

               iii.    The Skill Requisite to Perform the Services Properly. The skill level

required of a Chapter 11 Trustee in these cases was very high. These cases not only called for

a Chapter 11 Trustee with extensive knowledge concerning Chapter 11 bankruptcy, but also

someone who could comprehend the CLO industry and the various contracts and rights of the

parties-in-interest. The Trustee possesses the high level of skill that was required to properly

perform the services of a Chapter 11 Trustee in these cases.

               iv.     Preclusion of Other Employment. The amount of hours the Trustee

was required to devote to these cases during the Application Period necessarily limited the

Trustee’s ability to accept other engagements during the Application Period.

               v.      The Fee Customarily Charged. The Trustee charged an hourly rate of

$750 for his services in these cases. Such hourly rate is not the highest rate the Trustee has

charged during his career. At previous points in the Trustee’s career, he has charged an hourly

rate in excess of $900. In the absence of the limitations of section 326(a) of the Bankruptcy

Code, the Trustee would be entitled to seek compensation in the amount of $937,725 based

upon 1,250.3 hours billed at his current, customary hourly rate of $750. In light of the

contentiousness, complexity and unpleasantness of these cases, $937,725 is a reasonable

amount for the services rendered by the Trustee. In the Final Application, the Trustee asserts

that he is entitled to compensation of $453,699.63 after applying the formula set forth in section

326(a) of the Bankruptcy Code, which limits the maximum compensation that may be awarded

to a Chapter 11 trustee. Under the Trustee’s calculation, this yields an effective hourly rate for

the Trustee of $362.87, which is less than half of his current, customary hourly rate of $750.

The effective hourly rate yielded by the Trustee’s calculation is not only much, much lower than

                                                                                           Page 4 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19            Entered 05/31/19 16:54:02        Page 5 of 17



his customary rate, it is lower than rates that are typically charged by professionals in Chapter

11 bankruptcy cases who possess experience and a level of skill commensurate with the

Trustee. The Trustee’s effective hourly rate in these cases, after application of the limitations of

section 326(a) of the Bankruptcy Code, is unquestionably reasonable.

               vi.     Whether the Fee is Fixed or Contingent. The Trustee’s fees for his

services were fixed based upon the hours expended by the Trustee, subject to the limitations of

section 326(a) of the Bankruptcy Code, but was contingent on the availability of funds in the

estates for payment of the fees.

               vii.    The Limitations Imposed by the Client or Circumstances. The

circumstances of these cases required the Trustee to act with deliberate speed. Many of the

contested matters in these cases were heard on an expedited basis and a significant amount of

discovery in these cases was conducted on an expedited schedule.

               viii.   Amount Involved and Results Obtained. The amount of compensation

requested by the Trustee is unquestionably reasonable in light of the results obtained. Over

$2 billion of assets were under management by the Trustee. The Trustee faithfully fulfilled his

obligations and statutory duties as Chapter 11 Trustee for the Debtors. Through the Trustee’s

efforts, the ongoing business of the Debtors and the value of the Debtors’ estates were

maintained and preserved. The Trustee’s efforts culminated with the confirmation of the Plan.

Further demonstrating the reasonableness of the Trustee’s requested compensation in light of

the results of these cases is the fact that, based on the limitations of section 326(a) of the

Bankruptcy Code, the compensation requested by the Trustee yields an effective hourly rate

that is less than half of the Trustee’s current, customary rate.

               ix.     The Experience, Reputation and Ability of the Professional. The

Trustee possesses extensive experience and the highest degree of skill in Chapter 11

bankruptcy matters and is considered to be a preeminent practitioner. There are very few



                                                                                          Page 5 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19           Entered 05/31/19 16:54:02        Page 6 of 17



professionals in this country that possess the experience and skill level of the Trustee in

Chapter 11 bankruptcy matters and the ability to understand the business of the Debtors.

               x.      Undesirability of the Case. These cases have been extremely complex

and required the Trustee to devote substantial amounts of his time and to act quickly. The

highly contentious nature of these cases, with the Highland Entities objecting to virtually every

action taken by the Trustee, further diminished the desirability of these cases.

               xi.     Nature and Length of the Professional Relationship with the Client.

The Trustee did not represent any party in interest in these cases prior to his appointment as

Chapter 11 Trustee for the Debtors.

               xii.    Awards in Similar Cases. If section 326(a) of the Bankruptcy Code did

not limit the compensation allowable to the Trustee, the Trustee would be entitled to request

$937,725 in fees based on the hours he expended at his current, customary hourly rate of $750.

However, the Trustee’s calculation of his maximum allowable compensation yields an effective

hourly rate equal to less than one half his current, customary rate. The amount of

compensation actually requested in the Final Application is therefore reasonable and consistent

with awards in similar cases of the services rendered by the Trustee, taking into account the

demands of these cases and the experience and skill level possessed by the Trustee.

       D.      Highland’s Objection to the Reasonableness of the Trustee’s

Compensation Based on the First Amended Plan and the Oaktree Break-Up Fee. On July

29, 2018, the Trustee filed the First Amended Joint Plan for Acis Capital Management, L.P. and

Acis Capital Management GP, LLC (the “First Amended Plan”) [Docket No. 441] and the

Disclosure Statement Pursuant to Section 1125 of the United States Bankruptcy Code with

Respect to the First Amended Joint Plan for Acis Capital Management, L.P. and Acis Capital

Management GP, LLC (the “First Disclosure Statement”) [Docket No. 442]. The First Amended

Plan proposed three separate reorganization alternatives, referred to by the parties as “Plan A,”

“Plan B” and “Plan C.” Under the Plan A alternative, the Trustee proposed a transaction with

                                                                                        Page 6 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19          Entered 05/31/19 16:54:02        Page 7 of 17



Oaktree Capital Management, L.P. (“Oaktree”) under which Oaktree would serve as a plan

funder. As part of the proposed transaction, Oaktree requested the protection of a break-up fee,

which the Court approved over the objections of Highland, HCLOF, and certain other parties,

pursuant to an Order Granting Emergency Motion to Approve Break-Up Fee, Expense

Reimbursement, and Replacement Sub-Advisory and Shared Services Provider, Oaktree

Capital Management, L.P. [Docket No. 390]. The Court conditionally approved the First

Disclosure Statement, but ultimately denied confirmation of the First Amended Plan.

       In its Objection, Highland contends that the Trustee’s compensation should be reduced

based on the Trustee’s failed efforts to confirm the First Amended Plan and because the failure

to confirm the First Amended Plan resulted in payment of the $2,500,000 break-up fee to

Oaktree. Highland alleges that the First Amended Plan stood no realistic hope of being

confirmed and that the Trustee’s pursuit of confirmation of the First Amended Plan provided no

benefit to the Debtors’ estates. Highland’s objection is not well-taken and is overruled.

       Under Barron & Newburger, P.C. v. Tex. Skyline, Ltd. (In re Woerner), 783 F.3d 266,

276-77 (5th Cir. 2015), the Court must assess the reasonableness of fees under a prospective

standard that focuses on the necessity and reasonableness of a professional’s services at the

time the services were rendered. Under this standard, the Trustee’s services with respect to his

pursuit of confirmation of the First Amended Plan – including the Court-approved break-up fee

paid to Oaktree – were reasonable. Although the Court ultimately denied confirmation of the

First Amended Plan, the Court disagrees with Highland’s contention that there was no

reasonable chance that the First Amended Plan would benefit the Debtors’ estates. These

cases were unusually complex and involved very unusual facts. The reorganization alternatives

proposed by the Trustee through the First Amended Plan constituted creative solutions that

made great economic sense.

       In the Chapter 11 process, it is common for plan proponents to propose plans that

represent creative attempts to deal with difficult problems. Such plans often contain provisions

                                                                                        Page 7 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19            Entered 05/31/19 16:54:02         Page 8 of 17



that are legally questionable or challengeable, and sometimes cannot be confirmed without the

consent of affected parties. The proposal of such plans is not unusual, but is simply the nature

of the plan negotiation process inherent in many Chapter 11 cases.

       In the instant cases, the First Amended Plan was proposed by the Trustee in good faith.

Through the First Amended Plan, the Trustee proposed what appeared at the time to be a

rational economic solution to the difficult issues presented in these cases – one that would pay

creditors of the Debtors’ estates and satisfy the interests of other parties-in-interest. The First

Amended Plan was legally creative and the Court ultimately concluded that it could not be

confirmed. However, the Court’s denial of confirmation does not diminish the fact that the First

Amended Plan was a good faith attempt on the Trustee’s part to solve atypical problems

presented by these cases. All of the Trustee’s work associated with the First Amended Plan

and the related Oaktree matters that were tied to the Plan A alternative of the First Amended

Plan, including but not limited to the break-up fee paid to Oaktree, was reasonably likely to

benefit the Debtors’ estates at the time that work was undertaken. Consequently, the denial of

confirmation of the First Amended Plan and the resulting payment of the break-up fee to

Oaktree do not warrant any reduction in the compensation requested by the Trustee.

       E.      Limitation of Trustee’s Compensation Under Section 326(a) of the

Bankruptcy Code. Section 326(a) of the Bankruptcy Code establishes a formula which limits

the maximum compensation allowable to a Chapter 11 trustee:

               In a case under chapter 7 or 11, the court may allow reasonable
               compensation under section 330 of this title of the trustee for the
               trustee’s services, payable after the trustee renders such services,
               not to exceed 25 percent on the first $5,000 or less, 10 percent on
               any amount in excess of $5,000 but not in excess of $50,000, 5
               percent on any amount in excess of $50,000 but not in excess of
               $1,000,000, and reasonable compensation not to exceed 3 percent
               of such moneys in excess of $1,000,000, upon all moneys
               disbursed or turned over in the case by the trustee to parties in
               interest, excluding the debtor, but including holders of secured
               claims.

11 U.S.C. § 326(a).

                                                                                          Page 8 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19          Entered 05/31/19 16:54:02       Page 9 of 17



       In the Final Application, the Trustee calculates his maximum allowable compensation as

$453,699.63 based upon total disbursements of $14,348,321.00 made by the Trustee to parties

in interest. The specific disbursements comprising the $14,348,321.00 total are set forth in the

Chapter 11 Trustee’s Final Report [Docket No. 882]. Highland objects to the Trustee’s

calculation under section 326(a) on two grounds. As set forth below, Highland’s objections are

without merit and are overruled.

               i.     Inclusion of Disbursement to the Reorganized Debtor. Pursuant to

the terms of the confirmed Plan, the Trustee disbursed over $5 million to the Reorganized

Debtor. The Trustee included such disbursement in calculating the maximum compensation

allowable under section 326(a) of the Bankruptcy Code. Highland contends that inclusion of

that disbursement is improper because section 326(a) of the Bankruptcy Code prohibits

inclusion of disbursements by a Chapter 11 trustee to the debtor when calculating maximum

allowable compensation. The U.S. Trustee joined in this particular objection at the Hearing.

       Highland relies on Pritchard v. United States Trustee (In re England), 153 F.3d 232 (5th

Cir. 1998). The England case is inapposite. In England, the Fifth Circuit held that the term

“moneys disbursed,” as used in section 326(a) of the Bankruptcy Code, does not include

unliquidated real estate disbursed by a Chapter 7 trustee to creditors. Id. at 236-37. The

disbursement by the Trustee to the Reorganized Debtor was not a disbursement of real property

or some other form of unliquidated property. It was a disbursement of funds that the Trustee

earned operating the Debtors’ business during his tenure as Chapter 11 Trustee. The

disbursement made by the Trustee to the Reorganized Debtor was a disbursement of “moneys,”

as that term is used in section 326(a).

       More analogous to the facts and circumstances of these cases is In re North American

Oil & Gas, Inc., 130 B.R. 473 (Bankr. W.D. Tex. 1990). In North American, Judge Leif Clark

concluded that a Chapter 11 trustee’s disbursement of funds to a liquidating agent created

under a confirmed plan of reorganization should be counted in calculating the trustee’s

                                                                                       Page 9 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19           Entered 05/31/19 16:54:02        Page 10 of 17



 maximum compensation under section 326(a). Id. at 479-80. The North American case

 supports the Trustee’s inclusion of his disbursement to the Reorganized Debtor because the

 Reorganized Debtor in these cases – like the liquidating agent in North American – is not

 properly viewed as the “debtor.” The Reorganized Debtor is to perform duties under the Plan

 similar to those performed by the liquidating agent in North American. Retention of the technical

 “corporate” form is not relevant.

          In his Response, the Trustee cites to numerous cases that stand for the general

 proposition that a reorganized debtor emerging from Chapter 11 bankruptcy under a confirmed

 plan of reorganization is a new entity separate and distinct from the “debtor” that entered into

 bankruptcy, with the new entity no longer subject to bankruptcy court jurisdiction in many

 contexts. That general proposition applies to the instant cases. Here, the Reorganized Debtor

 is very much a new entity that is distinct from the Debtors involuntarily placed in bankruptcy.

 The Reorganized Debtor is, in the Court’s view, nothing like the old Debtors that entered

 bankruptcy. The Reorganized Debtor is under completely new ownership and management,

 and is utilizing a new submanager as well. The Reorganized Debtor is tantamount to a

 successor to the Debtors, rather than the original Debtors. Furthermore, the Reorganized

 Debtor is not an ordinary successor – while it was formerly owned by one of the Highland

 entities, it is now owned 100% by Joshua Terry (“Terry”), who is the largest creditor in these

 cases.

          The Trustee generated millions of dollars in operating the Debtors’ business. Some of

 that money was disbursed by the Trustee directly to creditors and other parties in interest. Over

 $5 million was disbursed to the Reorganized Debtor for use in the Reorganized Debtor’s

 operations and to ultimately enable the Reorganized Debtor to fulfill its obligations under the

 confirmed Plan. Those obligations include future payments to creditors.

          Highland’s contention that the Reorganized Debtor should be viewed as the “debtor,” as

 that term is used in section 326(a), would produce an absurd result. Under Highland’s

                                                                                        Page 10 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19            Entered 05/31/19 16:54:02        Page 11 of 17



 construction of the statute, a Chapter 7 trustee who hands over funds in a debtor’s bank

 account to a Chapter 11 trustee upon conversion is entitled to include those funds in calculating

 the Chapter 7 trustee’s commission under section 326(a). However, under Highland’s

 interpretation, the Chapter 11 trustee who assumes control of the same account and proceeds

 to generate millions of dollars operating the debtor’s business and obtains confirmation of a plan

 would not be entitled to a commission on funds disbursed to an entity under new ownership and

 new management that emerges under the confirmed plan. Congress cannot have intended

 such a result.

        The Supreme Court directs courts to give statutes their plain meaning, but also directs

 courts not to construe statutes in a manner that yields an absurd result. The Court therefore

 cannot accept Highland’s reading of section 326(a). To view the Reorganized Debtor as the

 “debtor” would produce an absurd result under the facts and circumstances of these cases. The

 Reorganized Debtor is more appropriately viewed as a new entity separate and distinct from the

 Debtors involuntarily placed in bankruptcy. The Trustee’s disbursement of over $5 million to the

 Reorganized Debtor was properly included by the Trustee in calculating his maximum allowable

 compensation under section 326(a). Highland’s objection and the U.S. Trustee’s joinder in such

 objection on this point are without merit and are overruled.

                  ii.   Inclusion of Disbursements to the Trustee’s Professionals. The total

 disbursements of $14,348,321.00 made by the Trustee also includes disbursements to various

 professionals engaged by the Trustee. The Court approved the engagement of each of the

 professionals who received disbursements included by the Trustee in calculating his maximum

 compensation allowable under section 326(a). In the Objection, Highland contends that the

 Trustee’s inclusion of such disbursements is improper because the Trustee’s professionals

 allegedly do not qualify as “parties in interest,” as that term is used in section 326(a). Highland

 relies principally on the case of In re Testaverde, 317 B.R. 51 (E.D.N.Y. 2004) for this

 proposition.

                                                                                         Page 11 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19           Entered 05/31/19 16:54:02        Page 12 of 17



        As demonstrated by the authorities cited by the Trustee in his Response, the holding of

 Testaverde – that a trustee’s professionals do not qualify as parties in interest for purposes of

 the section 326(a) analysis – not only appears confined to a few cases from the Eastern District

 of New York, but has not even been unanimously followed in subsequent decisions from the

 Bankruptcy Court for the Eastern District of New York and has been repudiated by the

 bankruptcy judge whose opinion was affirmed in Testaverde. The Trustee cites to many other

 cases in which courts have reached the opposite conclusion. This Court joins the other courts

 that have rejected Testaverde. The Trustee’s professionals hold claims entitled to administrate

 expense priority in these cases. Holders of administrative expense priority claims are parties in

 interest. There is no sound basis for differentiating a trustee’s professionals from other holders

 of administrative expense claims for purposes of section 326(a) of the Bankruptcy Code.

 Because the Trustee’s professionals are parties in interest in these cases, the Trustee properly

 included disbursements made to such professionals in calculating his maximum allowable

 compensation under section 326(a). Highland’s objection to the Trustee’s inclusion of such

 disbursements is without merit and is overruled.

        F.      Applicability of Section 326(c) to the Trustee’s Requested Compensation.

 Pursuant to an Order Approving First and Final Application of Diane G. Reed for Allowance of

 Compensation and Reimbursement of Expenses as Former Chapter 7 Trustee [Docket No.

 821], the Court awarded Diane G. Reed (the “Chapter 7 Trustee”) compensation in the amount

 of $34,905.30 for her services as Chapter 7 Trustee in these cases. The Trustee subsequently

 disbursed the amount so awarded to the Chapter 7 Trustee.

        Section 326(c) of the Bankruptcy Code states that “[i]f more than one person serves as

 trustee in the case, the aggregate compensation of such persons for such service may not

 exceed the maximum compensation prescribed for a single trustee by subsection (a) or (b) of

 this section, as the case may be.” 11 U.S.C. § 326(c). Highland contends in the objection that

 under this provision, the $34,905.30 paid to the Chapter 7 Trustee must be deducted from the

                                                                                         Page 12 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19            Entered 05/31/19 16:54:02        Page 13 of 17



 compensation allowed to the Trustee. The U.S. Trustee joined in this objection at the Hearing.

 The Trustee responds that he and the Chapter 7 Trustee did not serve as trustees in the same

 case. Rather, the Trustee takes the position that these cases should be viewed as two separate

 sets of cases – one set that existed as Chapter 7 cases and the other set that existed as

 Chapter 11 cases after conversion.

        The Court does not view the conversion of these cases from Chapter 7 to Chapter 11 as

 rendering section 326(c) inapplicable. Although converted, these cases remained part of one

 overall, jointly administered case. The Chapter 7 Trustee and the Trustee therefore served as

 trustees in the same “case” for purposes of section 326(c). Highland’s objection on this point is

 sustained and amount of compensation payable to the Trustee must be reduced by $34,905.30

 to account for the compensation previously awarded and paid to the Chapter 7 Trustee.

        G.      Applicability of Section 362(d). Highland further objects to the Final

 Application alleging that the Trustee’s requested compensation should be disallowed under

 section 326(d) of the Bankruptcy Code which permits the Court to deny allowance of

 compensation “if the trustee failed to make diligent inquiry into facts that would permit denial of

 allowance under section 328(c) of this title or, with knowledge of such facts, employed a

 professional person under section 327 of this title.” 11 U.S.C. § 326(d). Section 328(c), in turn,

 permits the Court to deny allowance of compensation to a professional “if, at any time during

 such professional person’s employment under section 327 or 1103 of this title, such

 professional person is not a disinterested person, or represents or holds an interest adverse to

 the interest of the estate with respect to the matter on which such professional person is

 employed.” 11 U.S.C. § 328(c). Highland claims that section 326(d) is applicable to these

 cases because the Trustee’s special counsel, Winstead PC (“Winstead”), allegedly was not

 disinterested and represented an interest adverse to the Debtors’ estates based on Winstead’s

 ongoing representation of Terry.



                                                                                         Page 13 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19             Entered 05/31/19 16:54:02          Page 14 of 17



        Winstead's economic interest in its representation of the Trustee and Terry was not to

 lessen the value of the Debtors’ estates, but to maximize their value. Likewise, Winstead had

 no economic interest that would create a dispute in which the Trustee (or the estates) is a rival

 claimant. The Court finds that Winstead does not hold an actual conflict in these cases,

 particularly with respect to its representation of the Trustee and Terry.

        The Court notes, anecdotally, that Terry's claim against the Debtors is based on an

 arbitration award that was confirmed to judgment. Unlike a typical creditor in a bankruptcy case,

 which may be disputed by a trustee via the claims allowance process, the Trustee had little or

 no basis on which to object to Terry's claim. To the extent that it is possible for representation

 of Terry to create a potential conflict, the facts and circumstances of these cases lead the Court

 to determine that it is highly unlikely that there would have ever been a potential conflict

 between the Trustee and Terry. See In re AGE Ref., Inc., 447 B.R. 786, 802-06 (Bankr. W.D.

 Tex. 2011) (citing In re Marvel Entm't Grp., Inc., 140 F.3d 463, 476 (3rd Cir. 1998)) (stating that

 if there is a potential conflict, the court may use its discretion to determine whether the

 professional should be disqualified, and if there is only an appearance of a conflict, the court

 may not disqualify the professional).

        Regardless, the Court finds Winstead's previous representation of Terry and limited

 continued representation of Terry (specifically in connection with the appeals of the orders for

 relief that were the genesis of these cases) did not create an actual conflict: (i) at the time the

 Order (I) Approving the Application to Employ Winstead PC as Special Counsel to the Chapter

 11 Trustee and (II) Denying the Motion to Disqualify Winstead PC as Proposed Special Counsel

 to Robin Phelan, Chapter 11 Trustee [Docket No. 313] was entered; (ii) at the time the Order

 Approving in Part and Denying in Part the Supplemental Application Regarding the Scope of

 Winstead PC's Retention as Special Counsel to the Chapter 11 Trustee [Docket No. 703] was

 entered; (iii) at the time of the Hearing on the Final Application; or (iv) at any other point in time

 during these cases.

                                                                                            Page 14 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19           Entered 05/31/19 16:54:02         Page 15 of 17



        The Court considered the issue of Winstead’s disinterestedness and whether it

 represented or held any interest adverse to the Debtors’ estates when the Court considered the

 Trustee’s request to employ Winstead. The Court reconsidered these same issues again at the

 Hearing. Winstead has at all relevant times been disinterested and has never represented or

 held an interest adverse to the Debtors’ estates. Highland has failed to convince the Court that

 section 326(d) is at all germane or applicable to these cases. Highland’s objection to the Final

 Application on the basis of section 326(d) is therefore without merit and is overruled.

        H.        Highland’s Objection Based on Alleged Duplication of Effort Between

 Winstead and Forshey & Prostok. Highland’s also objects to the Final Application based on

 an alleged duplication of work between Winstead and Forshey & Prostok, LLP (“Forshey &

 Prostok”). The Trustee engaged Forshey & Prostok as his general bankruptcy counsel and

 Winstead as his special counsel. Highland alleges that the Trustee failed to ensure that no

 duplication of work occurred between these two firms and that such failure led to a waste of

 estate assets.

        The Court finds that Winstead and Forshey Prostok did not have unnecessary

 duplication of efforts. The Court heard credible testimony from the Trustee that he

 communicated with Winstead and Forshey Prostok to avoid any unnecessary duplication and

 endeavored to prevent the two firms from overlapping in their respective roles. Highland failed

 to present evidence demonstrating that any unnecessary duplication occurred. Highland’s

 objection is therefore without merit and is overruled.

        I.        Reasonableness of Expenses for Which Reimbursement is Requested. In

 addition to the compensation requested by the Trustee, he seeks in the Final Application

 reimbursement of out-of-pocket expenses in the total amount of $436.84. Such expenses were

 incurred on account of parking expenses and one working meal. Such expense were

 reasonable and necessary in the course of the Trustee fulfilling his statutory and fiduciary duties

 as Chapter 11 Trustee.

                                                                                           Page 15 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19            Entered 05/31/19 16:54:02         Page 16 of 17



                                               ORDER

           1.    IT IS, THEREFORE, ORDERED that the above-referenced findings of fact and

 conclusions of law are incorporated by reference as though fully set forth herein and that to the

 extent any of the prior findings of fact or conclusions of law constitutes an order of this Court,

 they are adopted as such; it is further

           2.    ORDERED that the objection of Highland, joined in by the U.S. Trustee at the

 Hearing, to the Final Application based on section 326(c) of the Bankruptcy Code is hereby

 SUSTAINED and that the $34,905.30 in compensation that was previously awarded and paid to

 the Chapter 7 Trustee must be deducted from the compensation requested by the Trustee in the

 Final Application; it is further

           3.    ORDERED that all other objections to the Final Application, whether stated in

 Highland’s Objection or made on the record at the Hearing by Highland or the U.S. Trustee, are

 hereby OVERRULED; it is further

           4.    ORDERED that for the reasons stated herein and the reasons stated on the

 record at the Hearing, the Final Application is GRANTED IN PART on a final basis in the total

 sum of $419,231.17, of which $418,794.33 represents fees for services rendered and $436.84

 constitutes reimbursable expenses incurred by the Trustee for the Application Period; it is

 further

           5.    ORDERED that the amount of $418,794.33 is reasonable compensation for

 services rendered by the Trustee as Chapter 11 Trustee for the Debtors during the Application

 Period, and the amount of $436.84 is reasonable for expenses incurred by the Trustee during

 the Application Period; it is further

           6.    ORDERED that the amount of final compensation and reimbursement of

 expenses allowed to the Trustee under this Order is provided pursuant to 11 U.S.C. § 330 and

 in accordance with the applicable limitations set forth in 11 U.S.C. § 326; it is further



                                                                                             Page 16 of 17
Case 18-30264-sgj11 Doc 976 Filed 05/31/19           Entered 05/31/19 16:54:02        Page 17 of 17



        7.       ORDERED that the Reorganized Debtor is hereby authorized and directed to pay

 to the Trustee, in accordance with the terms of the Plan, the full amount of $419,231.17

 awarded to the Trustee herein; it is further

        8.       ORDERED that this Order is a final order and the period in which an appeal must

 be filed shall commence upon the entry hereof; and it is further

        9.       ORDERED that this Court shall retain jurisdiction over all matters arising from or

 related to this Order.

                                     ### END OF ORDER ###

 Submitted by:


 /s/ Jeff P. Prostok
 Jeff P. Prostok
 State Bar No. 16352500
 J. Robert Forshey
 State Bar No. 07264200
 Suzanne K. Rosen
 State Bar No. 00798518
 Matthew G. Maben
 State Bar No. 24037008
 FORSHEY & PROSTOK LLP
 777 Main St., Suite 1290
 Ft. Worth, TX 76102
 Telephone: (817) 877-8855
 Facsimile: (817) 877-4151
 jprostok@forsheyprostok.com
 bforshey@forsheyprostok.com
 srosen@forsheyprostok.com
 mmaben@forsheyprostok.com

 COUNSEL FOR ROBIN PHELAN,
 CHAPTER 11 TRUSTEE




                                                                                        Page 17 of 17
